Waleer, J.,
concurring in result. My opinion is that the plaintiff, as administrator, was entitled to sue in forma pau-peris under section 210 of Tbe Code, if be showed that he had a good cause of action and that’he was unable to comply with the requirement of section 209, and further made it appear that those for whose benefit the suit is really brought were insolvent and unable to comply with the provisions of the latter section. The principle decided in McKiel v. Cutler, 45 N. C., 139, is applicable to this case. I also think that the defendant had the right to appeal from the refusal of the Court to require the plaintiff to give a prosecution bond to secure the payment of any costs adjudged against him or to file an order of the Judge or the Clerk permitting him to sue as a pauper under section 209, which order should be based upon a proper finding as to the cause of action and an affidavit of inability to comply with section 209 as provided by section 210. It seems to me that the right of appeal in such a case is clearly given by the first part of section 548 of The Code, which reads as follows: “An appeal may be taken from every judicial order or determination of a Judge of a Superior Court, upon or involving a matter of law or legal inference whether made in or out of term, which affects a substantial right claimed in any action or proceeding.” If the appeal does not lie until the final judgment is rendered and that judgment is in favor of the defendant, he might have a judgment against the plaintiff for costs, it is true, but of what value would it be to him if the plaintiff is insolvent and the costs are not secured by a bond ? At that stage of the case the Court could not compel the plaintiff to secure the costs, because he might well say: “I have lost my case and am out of Court and prefer to stay out.” The bond for costs is required as a condition of the plaintiff’s enjoying the right to sue and to prosecute his action in the Court and the Court can require it to be given or deny to the plaintiff the right to *327sue. But I know of no law by wbieb be can be required to give a bond at the end of litigation wben he has been cast in the suit. The defendant will therefore lose a substantial right and be greatly prejudiced if his right to appeal should be postponed until the action has been tried. Indeed it may be doubted if he can appeal at that time, as this Court will not entertain an appeal when the subject-matter of the action has been settled and the only remaining question is one of costs., See cases collected in Clark’s Code (3 Ed.), sec. 548, at p. 739. But if an appeal will lie, and the ruling of the Court to which exception has been taken should be reversed, the defendant would find that while nominally successful he has emerged from the contest empty-handed. It would be but another illustration of keeping the word of promise to the ear and breaking it to the hope. In any possible outcome of the case he would have his own costs to pay, if the plaintiff is insolvent.
MONTGOMERY, J., concurs in the concurring opinion of Waleer, J.